CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, Terrence G. Boyle, Esq., of Bricktown, New Jersey, and William J. McMahon, Jr., Esq., Attorney for Respondent, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District XIV and IX Ethics Committee,
IT IS ORDERED that:
1. Terrence G. Boyle of Bricktown, New Jersey admitted to practice in this State in 1982, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. The Office of Attorney Ethics takes such protective action pursuant to R. 1:20-11(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of Terrence G. Boyle wherever situate.
3. All funds, if any, presently existing in any New Jersey financial institution, including, but not limited to, those maintained by Terrence G. Boyle at First Fidelity Bank, 550 Broad Street, Newark, New Jersey, Attorney Trust Account # 3006092575 and Attorney Business Account #021200025, pursuant to R.1:21-6 shall be restrained from disbursement and shall be transmitted by *294the banks which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court.
4. Terrence G. Boyle is hereby restrained and enjoined from practicing law during the period of suspension.
5. Terrence G. Boyle is hereby restrained and enjoined from disbursing binds from any of the foregoing bank accounts.
6. Terrence G. Boyle shall comply with all the Administrative Guidelines of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys.